Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.	Claims 1-2, 4, 6, 8-15, 17, 19, 21-22, 24-27 are presented for examination and claims 3, 5, 7, 16, 18, 20 and 23 are cancelled.

EXAMINER’S AMENDMENT
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Eric Grabski on 9/27/2021.
The application has been amended the specification as follows: 
Specification Page 1, paragraph [0001], Under “RELATED PATENT APPLICATION” add --The continuation Application No. 16/74,520 or now Patent No. 10,809,284. –;

The application has been amended the claims as follows: 
(Currently Amended)   A method for improving the operation of a computer or other electronic device that utilizes root-mean-square (RMS) measurements, by reducing error in the RMS measurement, the method comprising:
receiving, at  the computer or other electronic device, a series of measurement samples; 
executing, by the computer or other electronic device, a gain correction filter to the series of measurement samples to pre-correct for a frequency-dependent attenuation associated with a noise-decorrelated RMS algorithm; and
executing, by the  computer or other electronic device, the noise-decorrelated RMS algorithm including:
for each received measurement sample, calculating an adjusted sample value as a function of (a) the  respective measurement sample [[by]] and (b) a prior measurement sample in the sequence; 
summing the adjusted sample values for the sequence of measurement samples; and
calculating an RMS value based on the summed adjusted sample values; and
controlling at least one component of the computer or other electronic device based on the calculated RMS value. 

(Original)	The method of Claim 1, wherein the series of measurement samples comprise a series of current measurement samples, and the RMS value calculated by execution of the noise-decorrelated RMS algorithm is an RMS current value.

(Previously Cancelled)	

(Currently Amended)   The method of Claim [[1]] 25, wherein multiplying each respective measurement sample by a prior measurement sample in the sequence comprises multiplying each received measurement sample by the immediately previous measurement sample in the sequence to calculate a current-squared value.

(Cancelled)	

(Currently Amended)  The method of Claim [[5]] 1, wherein the  gain correction filter comprises an infinite impulse response (IIR) filter.

(Cancelled)	

(Currently Amended)  The method of Claim [[5]] 1, wherein the  gain correction filter is configured to achieve a stable pole and zero placement using a single multiplication and two additions.

(Original)	The method of Claim 1, wherein the computer or other electronic device that utilizes root-mean-square (RMS) measurements comprises a microcontroller.

(Original)	The method of Claim 1, wherein the computer or other electronic device that utilizes root-mean-square (RMS) measurements comprises a microprocessor.

(Original)	The method of Claim 1, wherein the computer or other electronic device that utilizes root-mean-square (RMS) measurements comprises a computer including at least one microcontroller or microprocessor.

(Currently Amended)   A system for improving the operation of a computer or other electronic device that utilizes root-mean-square (RMS) measurements, by reducing error in the RMS current, the system comprising:
a memory device storing a noise-decorrelated RMS algorithm; and
 electronics configured to:
receive a series of measurement samples; [[and]]
execute a gain correction filter to the series of measurement samples to pre-correct for a frequency-dependent attenuation associated with the noise-decorrelated RMS algorithm; and
execute the noise-decorrelated RMS algorithm including:
for each received measurement sample, calculating an adjusted sample value as a function of (a) the  respective measurement sample [[by]] and (b) a prior measurement sample in the sequence;
summing the adjusted sample values for the sequence of measurement samples; and
calculating the RMS value based on the summed adjusted sample values; and
control at least one component of the computer or other electronic device based on the calculated RMS value. 

(Original)	The system of Claim 12, wherein the series of measurement samples comprise a series of current measurement samples, and the RMS value calculated by execution of the noise-decorrelated RMS algorithm is an RMS current value.

(Currently Amended)  The system of Claim 12, wherein the  electronics comprise a microcontroller.

(Currently Amended)  The system of Claim 12, wherein the  electronics comprise a microprocessor.

(Previously Cancelled)	

(Currently Amended)  The system of Claim [[12]] 26, wherein multiplying each respective measurement sample by a prior measurement sample in the sequence multiplying each received measurement sample by the immediately previous measurement sample in the sequence to calculate a current-squared value.

(Cancelled)   

(Currently Amended)   The system of Claim [[18]] 12, wherein the  gain correction filter comprises an infinite impulse response (IIR) filter.

(Cancelled)	

(Currently Amended)   The system of Claim [[18]] 12, wherein the  gain correction filter is configured to achieve a stable pole and zero placement using a single multiplication and two additions.

(Currently Amended)   A method for improving the operation of a computer or other electronic device that utilizes root-mean-square (RMS) measurements, by reducing error in the RMS measurement, the method comprising:
receiving, at  the computer or other electronic device, a series of measurement samples; 
executing, by the  computer or other electronic device, a noise-decorrelated RMS algorithm to calculate RMS values from the series of measurement samples, wherein executing the noise-decorrelated RMS algorithm including includes:
executing a gain correction filter to pre-correct for a frequency-dependent attenuation introduced by a noise-decorrelated RMS algorithm; and
[[a]] executing the noise-decorrelated RMS routine  to decorrelate noise in the measurement samples; and

controlling at least one component of the computer or other electronic device based on the calculated RMS values. 

(Cancelled)  

(Previously Presented)  The method of Claim 22, wherein the noise-decorrelated RMS routine includes multiplying each measurement sample in the series of measurement samples by a prior measurement sample in the series of measurement samples.

(New)   The method of Claim 1, wherein calculating an adjusted sample value for each received measurement sample comprises calculating an adjusted sample value for each received measurement sample by a mathematical combination step comprising multiplying each respective measurement sample by a prior measurement sample in the sequence.


(New)   The system of Claim 12, wherein calculating an adjusted sample value for each received measurement sample comprises calculating an adjusted sample value for each received measurement sample by a mathematical combination step comprising multiplying each respective measurement sample by a prior measurement sample in the sequence.

(New)  The method of Claim 22, wherein the noise-decorrelated RMS routine includes calculating an adjusted sample value for each respective measurement sample as a function of (a) the respective measurement sample and (b) a prior measurement sample in the sequence.--.

Allowable Subject Matter
3. 	Claims 1-2, 4, 6, 8-15, 17, 19, 21-22, 24-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The allowability of the independent claim 1 resides, at least in part, in that closest prior art of Steven ( (EP 0862060 A2) teaches an rms digital filter in which a present filtered digital sample Yn is calculated based on the present digital sample Xn adjusted based on the previous calculated digital sampl; however, the prior art does not disclose or suggest, alone or in combination, for each received measurement sample, calculating an adjusted sample value as a function of (a) the respective measurement sample [[by]] and (b) a prior measurement sample in the sequence;  summing the adjusted sample values for the sequence of measurement samples; and calculating an RMS value based on the summed adjusted sample values; and controlling at least one component of the computer or other electronic device based on the calculated RMS value; in combination with the other elements and features of the claimed invention.

The allowability of the independent claim 12 resides, at least in part, in that closest prior art of; Steven ( (EP 0862060 A2) teaches an rms digital filter in which a present filtered digital sample Yn is calculated based on the present digital sample Xn adjusted based on the previous calculated digital sampl, however, the prior art does not disclose or suggest, alone or in combination, summing the adjusted sample values for the sequence of measurement samples; and calculating the RMS value based on the summed adjusted sample values; and control at least one component of the computer or other electronic device based on the calculated RMS value; in combination with the other elements and features of the claimed invention.

The allowability of the independent claim 22 resides, at least in part, in that closest prior art of; Steven ( (EP 0862060 A2) teaches an rms digital filter in which a present filtered digital sample Yn is calculated based on the present digital sample Xn adjusted based on the previous calculated digital sampl, however, the prior art does not disclose or suggest, alone or in combination, executing a gain correction filter to pre-correct for a frequency-dependent attenuation introduced by a noise-decorrelated RMS algorithm; and executing the noise-decorrelated RMS routine to decorrelate noise in the measurement samples; in combination with the other elements and features of the claimed invention.
As claims 2, 4, 6, 8-11, 13-15, 17, 19, 21, 24-27 are directly or indirectly dependent on claims 1, 12 and 22 those claims are also allowable at least by virtue of their dependency. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation Pertinent prior art
6.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Horbach et al. (US 2009/0316930) discloses the WBES may perform a method whereby low-frequency, mid-frequency and high- frequency FIRs are generated from a captured set of room impulse responses (“RIRs”), with a low- frequency filter of the audio system then implemented using the low- frequency FIR, a decimator filter, and an interpolator filter.  Mid- and high- frequency filter of the audio system may be implemented utilizing cascaded infinite impulse response (“IIR”) filter derived from the mid- and high- frequency FIRs.
Brown et al. (2011/0274281) discloses determining an inverse filter for altering the frequency response of a loudspeaker so that with the inverse filter applied in the loudspeaker's signal path the inverse-filtered loudspeaker output has a target frequency response, and optionally also applying the inverse filter in the signal path, and a system configured (e.g., a general or special purpose processor programmed and configured) to determine an inverse filter. 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217 - 9197.
/KIDEST BAHTA/Primary Examiner, Art Unit 2119